Upon further consideration, it seems proper that these proceedings should not be dismissed, except as to the matter contained in the formal charges of conspiracy and disclosing secrets of his client without the latter's knowledge or consent, as to which matters the proceedings are dismissed. The cause is hereby remanded to permit a formal charge to be preferred, and an opportunity given to petitioner to plead thereto. We see no reason why evidence already taken, material to such formal charge to be filed, should be retaken. Counsel upon either side may submit such further evidence supplemental to the record already taken, as they see fit, and the commission make its findings and conclusions in conformity therewith.
The petition is denied.
Givens, Taylor and T. Bailey Lee, JJ., concur. *Page 695